UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6404


WAYNE RESPER,

                       Plaintiff – Appellant,

          v.

SGT. T. SIRES; OFFICER BENNETT,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-02816-PJM)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Resper, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne   Resper     appeals    the   district   court’s     orders

denying relief on his 42 U.S.C. § 1983 (2012) complaint and his

motion for reconsideration.          We have reviewed the record and

find   no   reversible    error.     Accordingly,    we    affirm    for    the

reasons stated by the district court.              Resper v. Sires, No.

8:12-cv-02816-PJM (D. Md. Feb. 12 & Apr. 24, 2014).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this     court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2